Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 12/21/2021.

As filed, claims 2, 19, 31, 32, and 35 are pending; and claims 1, 3-18, 20-30, 33, and 34 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 and 2/22/2022 has been considered by the Examiner.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 12/21/2021, with respect to claims 1-3, 5, 6, 9, 12, 17, 19, 25, 31, 32, and 35 have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection of claim 32 is withdrawn per amendments.

The § 103(a) rejection of claims 1, 3, 5, 6, 9, 12, 17, and 25 by Bogdan is withdrawn per cancellation of claims 1, 3, 5, 6, 9, 12, 17, and 25.

The claim objection of claims 2, 19, and 31 is withdrawn per amendments.

The claim objection of claim 35 is withdrawn per amendments. 

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 31, amend the following: 
Before “each RY is hydrogen”;
After “or -OCF3;”; and
Insert -- and --.

(The abovementioned amendment is to correct minor language informality)

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
1-X3.  Without Bogdan, the instant compounds are free of prior art; i.e. novel and non-obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 2, 19, 31, 32, and 35 are allowed.
Claims 1, 3-18, 20-30, 33, and 34 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626